Case 1:19-cv-02594-RM-SKC Document 174 Filed 10/15/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

  Civil Action No. 19-cv-02594-RM-SKC

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                                       Plaintiff,

                        v.

  MEDIATRIX CAPITAL INC., ET AL.,

                                       Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., ET AL.,

                                       Relief Defendants.


                   ORDER GRANTING PLAINTIFF’S MOTION
           TO COMPEL THE A.L.A. TRUST TO TRANSFER REAL PROPERTY
               TO RELIEF DEFEDANT KEYSTONE BUSINESS TRUST



         This matter is before the Court on Plaintiff United States Securities and Exchange

  Commission’s (the “SEC” or “Commission”) Unopposed Motion to Compel the A.L.A. Trust to

  Transfer Real Property to Relief Defendant Keystone Business Trust and Request for Expedited

  Ruling (the “Motion”). (ECF No. 172.)

         On September 13, 2019, the Court issued an ex parte order that, among other things,

  froze funds and other assets of Defendants Mediatrix Capital Inc. (“Mediatrix Capital”), Blue

  Isle Markets Inc. (“Blue Isle 1”), Blue Isle Markets Ltd. (“Blue Isle 2”), Michael S. Young
Case 1:19-cv-02594-RM-SKC Document 174 Filed 10/15/20 USDC Colorado Page 2 of 3




  (“Young”), Michael S. Stewart (“Stewart”), and Bryant E. Sewall (“Sewall”) (collectively, the

  “Defendants”) and Relief Defendants Mediatrix Capital Fund Ltd., Island Technologies LLC,

  Victoria M. Stewart, Maria C. Young, Hanna Ohonkova Sewall, West Beach LLC, Salve Regina

  Trust, TF Alliance, LLC, Casa Conejo LLC, Hase Haus, LLC, DCC Islands Foundation,

  Keystone Business Trust, Weinzel, LLC, The 1989 Foundation, Mediatrix Capital PR, LLC,

  Mediatrix Capital, LLC, and Blue Isle Markets Inc. (Cayman Islands) (collectively, with

  Michael C. Baker, Walter C. Young III and Arual LP, the “Relief Defendants”). (ECF No. 10.)

          On October 23, 2019, the Court entered a Stipulation and Order Granting Asset Freeze,

  Preliminary Injunction and Other Relief. (ECF No. 38.)

          On July 17, 2020, the Commission filed a Notice of Violation of Asset Freeze notifying

  the Court that certain real property had been transferred from the Keystone Business Trust,

  which was ultimately placed into the A.L.A. Trust, despite Keystone Business Trust’s assets

  being frozen by Order of this Court.

          Based on this record, the Court finds:

                 The SEC has made a sufficient and proper showing in support of the requested

  relief that:

          1.      The properties located at 7349 E. Casitas Del Rio Drive Scottsdale, Arizona

  85255 (the “Casitas Property”) and 8221 E. Sheridan Street Scottsdale, Arizona 85257 (the

  “Sheridan Property”) are frozen pursuant to this Court’s earlier Preliminary Injunction Order

  (ECF No. 38); and

          2.      The Casitas Property and the Sheridan Property are Receivership Assets or

  Recoverable Assets as defined in the Order Appointing Receiver (ECF No. 153).

                                                   2
Case 1:19-cv-02594-RM-SKC Document 174 Filed 10/15/20 USDC Colorado Page 3 of 3




         Now, therefore,

         IT IS HEREBY ORDERED that the Motion is GRANTED.

         IT IS FURTHER ORDERED that the trustee of the A.L.A. Trust shall transfer the

  Casitas Property and the Sheridan Property via deed to the Keystone Business Trust on or

  before October 23, 2020.

         IT IS FURTHER ORDERED that the SEC and/or Receiver may, if necessary, file

  Notices of Lis Pendens, or any similar document that has the effect of clouding title, for the

  Casitas Property and the Sheridan Property.

         DATED this 15th day of October, 2020.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   3
